                          Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 1 of 7
AO 245B tRev. 09il9)   Judgment in a Criminal Case
                       Sheet I




                                          UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                                                               TAM
                                                                                                             By:_
                                                                                                                       ~fl
                                                                                                                       T"~                CLERK

                UNITED STATES OF AMERICA                                  ~       JUDGMENT IN A CRIMINAL CASEDEPCLERK
                                   v.                                     )
                                                                          )
                       JAMES AARON RICE                                           Case Number: 4:18-CR-00230-01 LPR
                                                                          )
                                                                          )       USM Number: 319980-009
                                                                          )
                                                                          )        ()r11ar F.. Greene ll(~pp<>iritE3~)
                                                                          )       Defendant's Attorney
THE DEFENDANT:
llf pleaded guilty to count(s)          1 of the Superseding Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 u.s.c. § 922(g)(1)             Felon in Possession of a Firearm, a Class C Felony                        1/8/2018                 1s
and 924(a)(2)



       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

lit1 Cow1t(s)    1 of the Indictment                    ~ is      Dare dismissed on the motion of the United States.

         lt is ordered that the defendant must notify the United States attorney for this district within 30 da)ls of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. 1f ordered to pav restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.                           •

                                                                                                          8/16/2021
                                                                         Date oflmposition of Judgment


                                                                        ~@-1--_-
                                                                         Signature of Judge




                                                                                      Lee P. Rudofsky, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                          Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment- Page   -=2- of   7
 DEFENDANT: JAMES AARON RICE
 CASE NUMBER: 4:18-CR-00230-01 LPR

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 THIRTY (30) MONTHS




      ~ The court makes the following recommendations to the Bureau of Prisons:

           IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
           incarcerated at FCI Forrest City to be close to family; and that defendant participate in residential substance abuse
           treatment, mental health counseling with an emphasis in anger management, and educational and vocational programs
           during incarceration.
      liZ'l The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.       on
                     ---------
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 1 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By-------------------
                                                                                             DEPUTY UNITED STA TES MARSHAL
                           Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page   __1__   of       1
DEFENDANT: JAMES AARON RICE
CASE NUMBER: 4:18-CR-00230-01 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:

 THREE (3) YEARS




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter. as determined by the court.
              D The above drug testing condition is suspended. based on the court's detennination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ilapplicablej
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check /(applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check //'applicable!
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page   -----'4__      of _ _ _7___
DEFENDANT: JAMES AARON RICE
CASE NUMBER: 4:18-CR-00230-01 LPR

                                       STAND ARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about. and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
,,     when you must report to the probation otlicer, and you must report to the probation officer as instructed.
.).    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       a1Tangements {such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plai1 to chai1ge where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstai1ces, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not O\\-'Il, possess, or have access to a fireaim. ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed. or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer detem1ines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confim1 that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Oven 1iew of Probation and Supervised
Release Conditions, available at: www.uscou1ts.gov.


Defendant's Signature                                                                                     Date - - - - - - - - - - - -
                         Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                             Judgment-Page ___ 5   _   of   7
DEFENDANT: JAMES AARON RICE
CASE NUMBER: 4:18-CR-00230-01 LPR

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the of the
 probation office. The program may include drug and alcohol testing, out-patient counseling, and residential treatment.
 Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
 treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
 determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
 co-pay requirement will be waived. Defendant must disclose his substance abuse history to prescribing physicians and
 allow the probation office to verify disclosure.

 2. Defendant must participate in a mental health treatment program with an emphasis in anger management under the
 guidance and supervision of the probation office. Defendant must pay for the cost of treatment at the rate of $10 per
 session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. In
 the event the defendant is financially unable to pay for the cost of the treatment, the co-pay requirement will be waived.
                          Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 6 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page            of       7
DEFENDANT: JAMES AARON RICE
CASE NUMBER: 4:18-CR-00230-01 LPR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                    AVAA Assessment*             JVT A Assessment**
 TOTALS           $    100.00               $                        $                     $                            s

 D    The detennination ofrestitution is deferred until
                                                        ----~
                                                             . An Amended Judgment in a Criminal Case (AO 245C) wi11 be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18-U.S.C. § 3664(i). all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                   Total Loss***             Restitution Ordered          Priority or Percentage




 TOTALS                               $                           0.00        $
                                                                                  ----------
                                                                                                     0.00


 D     Restitution amount ordered pursuan~ to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine   D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy. Vickv, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title         18 for offenses committed on
 or after September 13, 1994, but before April 23. 1996.
AO 245B (Rev. 09/19)
                           Case 4:18-cr-00230-LPR Document 95 Filed 08/17/21 Page 7 of 7
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                  Judgment- Page __J___ of            7
 DEFENDANT: JAMES AARON RICE
 CASE NUMBER: 4:18-CR-00230-01 LPR

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     fl)   Lump sum payment of$          100.00                   due immediately, balance due


             •     not later than                                       , or
             •     in accordance with
                                          •   C,
                                                       •    D,
                                                                    •    E. or     D F below; or

 B    •      Payment to begin immediately (may be combined with                  • c,        DD.or        D F below); or

 C     D     Payment in equal                          /e.g.. week~v. monthly, quarter(vJ installments of $                over a period of
                            (e.g., months or years),   to commence                      (e.g.. 30 of' 6() days) after the date of this judgment; or

 D     D     Payment in equal     _ _ _ _ _ (e.g.. weekly, monthly, qual'terlyJ installments of $ _ _ _ over a period of
                            (e.g.. months or yeal's), to commence
                                                             _ _ _ _ _ (e.g., 30 or 60 dayl) after release from imprisonment to a
             tenn of supervision; or

 E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.. 30 of' 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment ofcriminal monetaty penalties is due during
 the period of imprisonment. All criminal monetary penallies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                        Joint and Several                 Corresponding Payee,
       (incl11di11g defendant n11mbe1)                           Total Amount                      Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
